Citation Nr: 0324809	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  03-05 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
rheumatoid periarteritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946 and from May 1947 to May 1966.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina denied benefits sought in November 2002, and the 
veteran appealed its decision.


REMAND

The veteran is service-connected for rheumatoid 
periarteritis, not rheumatoid arthritis, but was given a VA 
examination in October 2002 for rheumatoid arthritis instead 
of rheumatoid periarteritis.  He asserts that an increased 
rating is warranted.  A VA examination which is adequate for 
rating purposes is required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA examination should be conducted 
for rheumatoid periarteritis.  The 
examination report should contain 
information which is sufficient to rate 
the veteran.  

2.  The AOJ should obtain an examination 
that is relevant to the issue on appeal.  
If an inadequate examination is 
performed, it should be returned.

3.  The AOJ shall comply with 38 C.F.R. 
§ 3.655. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




